Case 2:19-cv-00016-JRG-RSP Document 36 Filed 11/08/19 Page 1 of 2 PageID #: 162



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 IRONWORKS PATENTS, LLC,

              Plaintiff,                        Case No. 2:19-cv-00016-JRG-RSP

 v.



 ASUSTEK COMPUTER INC.,

              Defendant.



          STIPULATION OF DISMISSAL PURSUANT TO RULE 41(a)(1)(A)(ii)

       Because they have reached a settlement agreement that resolves all matters in

 this controversy between them, the undersigned, Plaintiff IRONWORKS PATENTS

 LLC and Defendant ASUSTEK COMPUTER, INC., being all parties who have

 appeared in the above-captioned action jointly stipulate to the voluntary dismissal of

 this case with prejudice pursuant to the Federal Rules of Civil Procedure 41(a)(1)(A)(ii)

 and with each party to bear its own fees and costs. This Court shall retain jurisdiction

 to enforce the settlement agreement.

 Dated: November 8, 2019

                                              Respectfully submitted,

  /s/ Carrie A. Bader____________             /s/ Alison Aubry Richards___
  Melissa R. Smith                            Alison Aubry Richards
  State Bar No. 24001351                      IL Bar # 6285669 (also admitted in ED Texas)
  GILLAM & SMITH, LLP                         arichards@giplg.com
  303 South Washington Avenue                 Global IP Law Group, LLC
  Marshall, Texas 75670                       55 West Monroe Street, Suite 3400
  Telephone: (903) 934-8450                   Chicago, IL 60603
Case 2:19-cv-00016-JRG-RSP Document 36 Filed 11/08/19 Page 2 of 2 PageID #: 163



  Facsimile: (903) 934-9257                        Telephone: (312) 241-1500
  Email: melissa@gillamsmithlaw.com
                                                   Attorney for Plaintiff
  Michelle L. Marriott                             Ironworks Patents, LLC
  Eric A. Buresh
  Carrie A. Bader
  ERISE IP, P.A.
  7015 College Blvd., Suite 700
  Overland Park, Kansas 66211
  Telephone: (913) 777-5600
  Facsimile: (913) 777-5601
  Email: michelle.marriott@eriseip.com
  eric.buresh@eriseip.com
  carrie.bader@eriseip.com

  Counsel for Defendant
  ASUSTek Computer, Inc.




                                 CERTIFICATE OF SERVICE

        This is to certify that all counsel of record who are deemed to have consented to electronic

 service are being served with a copy of this document via the Court’s CM/ECF system per E. Dist.

 Tex. Loc. Ct. R. CV-5(a)(3) on November 8, 2019. Any other counsel of record will be served via

 electronic transmission.


                                                     /s/Alison Aubry Richards
                                                     Alison Aubry Richards
